Citation Nr: 0723438	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-07 118	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUE

Eligibility for Chapter 31 vocational rehabilitation 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1992.

The veteran provided sworn testimony in support of his appeal 
during a hearing before the undersigned Veterans Law Judge in 
April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have an employment handicap and his 
employability is not impaired.


CONCLUSION OF LAW

The requirements for eligibility for VA vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31 have not been met.  38 U.S.C.A. §§ 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.40, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA assistance in obtaining further 
education.  He desires to obtain a managerial position and 
feels that additional training would help him to reach this 
goal.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board finds, however, that specific VCAA 
notice was not required in this case because the notification 
procedures for Chapter 31 claims were not affected by this 
change in law.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (VCAA notice not required in case involving a waiver 
request).  The United States Court of Appeals for Veterans 
Claims (Court) has also recognized that enactment of the VCAA 
does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  The Board finds 
that all relevant evidence necessary for the equitable 
disposition of the appeal was obtained and that additional 
efforts to notify or assist the appellant in this case are 
not required.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service- 
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.  VA 
regulations provide that a veteran shall be entitled to a 
rehabilitation program under Chapter 31 if he or she has a 
service-connected disability rated at 20 percent or more and 
is determined by VA to be in need of rehabilitation because 
of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 
21.40.

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" 
is defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law provides that an 
"employment handicap" does not exist when any one of the 
following conditions is present:  (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. § 
21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not considered to be impaired if he has 
a history of current, stable, continuous employment.  38 
C.F.R. § 21.51(e).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a); 38 
C.F.R. § 21.52(a).  VA regulations define a "serious 
employment handicap" as a significant impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits "the Secretary is given 
broad authority to make awards and determine the scope of 
services and assistance."  Kandik v. Brown, 9 Vet. App. 434, 
438 (1996).  The Court further noted that such determinations 
are set aside only in cases found to be arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.

In this case, service connection has been established for 
residuals of patellar tendon repair of the right knee, rated 
as 10 percent disabling; and residuals of patellar tendon 
repair of the left knee, rated as 10 percent disabling.  His 
combined service-connected disability rating is 20 percent.  
During the April 2007 hearing on appeal, the veteran 
testified that he was additionally seeking service connection 
for a back disability, but that no final decision had been 
reached as to that benefit.

Educationally, the veteran has two years of college, with an 
Associates degree in Electronic Engineering Technologies.  

Occupationally, the veteran has been employed by the VA since 
2002 and during that time, has been promoted at least twice, 
having been hired at the GS-6 level, promoted to GS-7 in 2006 
and to GS-9 in 2007.  During an August 2004 comprehensive 
vocational assessment conducted pursuant to his claim for 
vocational rehabilitation and again during the April 2007 
hearing on appeal, he explained that in the course of his 
duties with the VA, he was responsible for lifting and 
carrying heavy claims files, which over time, caused knee 
pain.  

The veteran states that he is happy with his current VA job, 
but would like to move into a management position with VA, 
which would require less physical lifting and carrying.  
Toward that end, he desires to take management and computer 
courses to make himself more promotable within VA.  

The evidence of record includes a formal position description 
of the veteran's current job, as a Veterans Service 
Representative.  The description shows that the position is 
in a track which goes up to the GS-10 level, indicating that 
he should, in the natural course of performing his job 
duties, be promoted again after the appropriate period of 
time with satisfactory performance at the GS-9 level has 
passed.  The description also shows that no particular 
educational qualifications are required for the GS-10 level, 
other than the specific knowledge which is obtained through 
on-the-job training and performance.  

According to an October 2004 letter, the VA vocational 
rehabilitation service found that the veteran does not 
qualify for VA vocational rehabilitation services because he 
currently has a job which matches well with his interests, 
skills, and talents, and thus does not have an employment 
handicap.  

Upon review of the evidence in the veteran's vocational 
rehabilitation folder and application of the law to the facts 
of his case, the Board finds that although he has a service-
connected disability rated at 20 percent, he does not have an 
employment handicap as defined by governing laws and 
regulations.  As such, he is not in need of VA vocational 
rehabilitation and is not eligible for such assistance.  
38 U.S.C.A. § 3102.  

Rather, the evidence shows that he is employed in a job which 
has proven potential for upward mobility and he has in fact 
been promoted twice since he filed this claim for vocational 
rehabilitation services.  Having been employed at the same 
place for a period exceeding five years is reflective of 
"current, stable, continuous employment," in the terms of 
the governing regulation.  38 C.F.R. § 21.51(e).  For the 
veteran to retain his job, there is no requirement for 
additional education, other than the training already being 
provided by VA in the course of his employment.  There is no 
indication that his current job is unsuitable vis a vis his 
abilities, aptitudes, and interests, within the meaning of 
38 U.S.C.A. § 3100.  

There is no real showing that the veteran's service-connected 
knee disability impacts his ability to perform his job.  In 
fact, it appears that he has achieved his original goal of 
obtaining a more administrative, sedentary, and less 
physically-demanding job during the time that this appeal has 
been pending.  According to the position description of 
record, the work involves "mental rather than physical 
exertion," although there is some light carrying and carts 
are used to carry large numbers of claims files.  The Board 
is cognizant of and takes judicial notice of the physical 
abilities required to lift and carry veterans' claims files 
and also of the assistance available to a VA employee in the 
veteran's situation, in terms of carts and even help from 
other co-workers.  This lifting and carrying is a limited 
component of the veteran's job.  Additionally, the VA is an 
employer with an unique understanding of the needs of 
service-connected veterans.  We therefore find that his 
service-connected bilateral knee disabilities do not 
constitute an impediment to satisfactory performance in his 
position as a Veterans Service Representative.  

In other words, the veteran has overcome the effects of any 
impairment of employability related to his service-connected 
knee disabilities through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes 
and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  No employment handicap 
is shown and he does not need VA vocational rehabilitation 
services.  He is therefore not eligible for such services.  
The preponderance of the evidence is against his claim and 
the appeal must be denied.  


ORDER

Vocational rehabilitation services under the provisions of 
Title 38, United States Code, Chapter 31, are denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


